                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PROQUEST LLC,

             Plaintiff/
             Counter-Defendant,

v.                                                  Civil Case No. 19-10043
                                                    Honorable Linda V. Parker
E-TECHNOLOGIES SOLUTIONS CORP.,

          Defendant/
          Counter-Plaintiff.
____________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
   DEFENDANT/COUNTER-PLAINTIFF’S MOTION FOR STAY OF
      BRIEFING OR, ALTERNATIVELY, FOR THIRTY (30) DAY
 ENLARGEMENT OF TIME TO FILE OPPOSITION TO MOTION FOR
          DISMISSAL OF COUNTERCLAIM (ECF NO. 43)

      The docket in this matter is lengthy even though the matter has been pending

for less than six months. It is presently before the Court on Defendant/Counter-

Plaintiff E-Technologies Solutions Corporation’s (“E-Tech”) motion to stay the

briefing with respect to the motion to dismiss filed by Plaintiff/Counter-Defendant

ProQuest LLC (“ProQuest”) on September 4, 2019. Alternatively, E-Tech asks the

Court for an additional thirty days to respond to ProQuest’s motion. As E-Tech’s

response to the motion to dismiss was due approximately a week after it filed its

motion to stay, and because this is not the only matter on the Court’s docket

requiring its immediate attention, the Court temporarily stayed the briefing on
ProQuest’s motion to dismiss until E-Tech’s motion was fully briefed and the

Court could resolve it.

      Having now reviewed the parties’ briefs in support of and in opposition to

the motion, the Court is granting in part and denying in part E-Tech’s request. The

Court sees no reason to stay the briefing on ProQuest’s motion to dismiss until

after discovery is completed. While ProQuest may have been too eager to file

summary judgment motions at the start of this case, those motions were withdrawn

by ProQuest or stricken by the Court. ProQuest’s motion to dismiss seems to be an

appropriate filing at this juncture.1

      The Court, however, is granting E-Tech more time to file its opposition to

ProQuest’s motion to dismiss. As E-Tech had only one week remaining to file its

response brief when it filed its motion to stay, and as it has taken the Court several

weeks to address the motion—thereby giving E-Tech additional reprieve—the

Court is granting E-Tech only seven (7) days from this Opinion and Order to file

its response to ProQuest’s motion to dismiss.

      Accordingly,




1
  If, however, the Court finds upon a more in-depth review that the motion is again
dependent on matters outside the pleading and for which discovery is needed by E-
Tech to appropriately respond, it may consider awarding E-Tech the fees and costs
it incurred to answer the motion.
      IT IS ORDERED that Defendant/Counter-Plaintiff’s Motion for Stay of

Briefing or, Alternatively, for Thirty (30) Day Enlargement of Time to File

Opposition to Motion for Dismissal of Counterclaim (ECF No. 43) is GRANTED

IN PART AND DENIED IN PART in that the request for a stay is denied, but

Defendant/Counter-Plaintiff is granted seven (7) days from this Opinion and Order

to respond to the motion to dismiss.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE


 Dated: October 22, 2019
